COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
Cause number:            01-15-00224-CV
Style:                   Todd David Rogers v. Gina Marie Rogers
Date motion filed*:      November 9, 2015
Type of motions:         Motion to Extend Time to File Brief
Parties filing motions: Appellant
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 November 12, 2015
       Number of extensions granted:          0         Current Due Date: November 12, 2015
       Date Requested:                    N/A (no date requested)

Ordered that motion is:
       Granted
             If document is to be filed, document due:
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       The motion for an indefinite extension to file appellant’s brief until after the trial court
       rules on his motion for new trial is denied without prejudice to refiling an extension
       request that includes the length of the extension sought. See TEX. R. APP. P.
       10.5(b)(1)(B). Also, because appellant failed to pay the filing fee in response to the
       notice sent by the Clerk of this Court on March 31, 2015, if he fails to pay the filing fee
       within 10 days of the date of this Order, this Court may dismiss the appeal without
       further notice. See id. 5, 42.3(b), (c). Finally, because the reporter stated, on April 16,
       2015, that appellant had not paid for the reporter’s record, if appellant fails to pay or
       make arrangements to pay for the reporter’s record within 10 days of the date of this
       Order, this Court may consider and decide those issues or points that do not require a
       reporter’s record. See id. 37.3(c)(2).

Judge’s signature: /s/ Laura Carter Higley
                   
Date: November 10, 2015

November 7, 2008 Revision